Citation Nr: 0720917	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-19 052	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a lung disability 
to include pulmonary tuberculosis and bronchial asthma. 

2. Entitlement to service connection for dysentery.  

3. Entitlement to service connection for malnutrition to 
include optic atrophy.  

4. Entitlement to service connection for pellagra.  

5. Entitlement to service connection for peripheral 
neuropathy. 

6. Entitlement to service connection for peptic ulcer 
disease. 

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, had qualifying service as 
follows:  He entered into the service on December 8, 1941; he 
was beleaguered until May 6, 1942; missing with his unit 
awaiting surrender from May 7, 1942, to May 29, 1942; a 
prisoner of war (POW) from May 30, 1942, to October 28, 1943; 
in no casualty status from October 29, 1943, to July 31, 
1945; and in Regular Philippine Army from August 1, 1945, to 
June 30, 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in July 2002 and August 
2003, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1. In a decision, dated in July 1990, the Board denied 
service connection for pulmonary tuberculosis and bronchial 
asthma with bronchitis, and the decision is final.  

2. The additional evidence presented since the Board decision 
of July 1990, taken together with evidence previously on 
file, is neither cumulative nor redundant and the additional 
evidence bears directly and substantially on the matter at 
hand and is so significant that it must be considered in 
order to fairly decide the claim.  

3. On the merits of the claim for a lung disability, 
pulmonary tuberculosis and bronchial asthma were not 
affirmatively shown to have had onset during service, 
pulmonary tuberculosis was not manifest to a compensable 
degree within three years of separation from service; and 
pulmonary tuberculosis and bronchial asthma, first documented 
after service beyond the three-year presumptive period for 
pulmonary tuberculosis as a chronic disease, are unrelated to 
an injury, disease, or event of service origin, including 
confinement as a POW.  

4. Dysentery, even if present, is not manifested to at least 
a degree of 10 percent disabling. 

5. Malnutrition to include optic atrophy, even if present, is 
not manifested to at least a degree of 10 percent disabling.

6. Pellagra is not currently shown.

7. Peripheral neuropathy, even if present, is not manifested 
to at least a degree of 10 percent disabling. 

8. Peptic ulcer disease is not currently shown. 


CONCLUSIONS OF LAW

1. The Board decision of July 1990, denying service 
connection for pulmonary tuberculosis and bronchial asthma 
with bronchitis, is final.  38 U.S.C.A. § 7104(b) (West 
2002).  

2. The additional evidence presented since the Board decision 
of July 1990 is new and material, and the claim of service 
connection for pulmonary tuberculosis and bronchial asthma is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001). 

3. A lung disability to include pulmonary tuberculosis and 
bronchial asthma was not incurred in or aggravated by service 
and service connection for pulmonary tuberculosis may not be 
presumed to have been incurred in service as a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

4. Dysentery was not incurred in service and may not be 
presumed to have been incurred in service as a disease 
specific to a former POW.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

5. Malnutrition to include optic atrophy was not incurred in 
service and may not be presumed to have been incurred in 
service as a disease specific to a former POW.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

6. Pellagra was not incurred in service and may not be 
presumed to have been incurred in service as a disease 
specific to a former POW.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

7. Peripheral neuropathy was not incurred in service and may 
not be presumed to have been incurred in service as a disease 
specific to a former POW.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

8. Peptic ulcer disease was not incurred in service and may 
not be presumed to have been incurred in service as a chronic 
disease or as a disease specific to a former POW.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As the claim of service connection for a lung disability is 
reopened, compliance with Kent as to the evidence necessary 
to reopen the claim is moot.  VCAA notice was provided on the 
underlying claim of service connection for a lung disability. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran pre- and post- adjudication VCAA 
notice by letters, dated in September 2001 and in September 
2003.  The veteran was notified of the evidence needed to 
substantiate the claims of service connection, including 
diseases specific to a former POW, namely, evidence of 
current disability, evidence of an injury or disease in 
service or event in service, causing injury or disease, and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the general effective date provision for the 
claims, that is, the date of receipt of the claims.   



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the degree of disability assignable was 
not provided as the claims of service connection are denied, 
no disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

To the extent that the VCAA was provided after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudications.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence, which he did.  And after substantial 
VCAA notice, the claims were readjudicated in the 
supplemental statement of the case, dated in September and 
October 2003 and in May and August 2004, and in the statement 
of the case, dated in January 2004.  As the timing error did 
not affect the essential fairness of the adjudication of the 
claims, the presumption of prejudicial error as to the timing 
error in the VCAA notice is rebutted.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

With respect to the duty to assist, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
The veteran declined the opportunity to testify in support of 
his claims.    


The RO has obtained the veteran's service medical records and 
VA records.  The veteran has submitted private medical 
records and statements.  The veteran was afforded a VA 
examination for the diseases specific to a former POW.  

As for the claim of service connection for a lung disability, 
a VA medical examination or medical opinion is not warranted 
because the record does not establish lung disease in service 
or symptoms of lung disease during the applicable presumptive 
period.  38 C.F.R. § 3.159(c)(4)(B).  

In June 2006, the veteran submitted additional evidence and 
waived the right to have the evidence initially considered by 
the RO, and the veteran indicated that he had no further 
evidence to submit.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection for a 
Lung Disability to include Pulmonary Tuberculosis and 
Bronchial Asthma 

In a decision, dated in July 1990, the Board denied service 
connection for pulmonary tuberculosis and bronchial asthma 
with bronchitis because pulmonary tuberculosis was not 
objectively shown to be present and there was no evidence 
that bronchial asthma was currently shown.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims.  In an Order, dated in May 1993, 
the Court dismissed the appeal because of the lack of 
jurisdiction. 

The evidence of record and previously considered at the time 
of the Board decision of July 1990 is summarized as follows.

Records of the Philippine Army, dated in October 1945, in 
March 1946, and in September 1946 disclose no history or 
finding of either pulmonary tuberculosis or bronchial asthma 
with bronchitis.  

In affidavits, dated in October 1945 and in January 1946, the 
veteran did not identify treatment for either pulmonary 
tuberculosis or bronchial asthma with bronchitis during 
service. 

After service in April 1970, records of private hospital 
shows that the veteran complained of a persistent cough of 2 
weeks' duration.  After a chest X-ray, the impression was 
pulmonary tuberculosis.  In September 1971, it was reported 
that the veteran had bronchial asthma.  

On VA examination in April 1971, the veteran complained of 
frequent coughing and malaise.  A chest X-ray revealed 
pulmonary scarring which was felt to be of no clinical 
significance and the rest of the lung fields were clear.  The 
diagnosis was pulmonary scarring of the left upper lobe. 

In statements, dated in September 1971 and in May 1975, Dr. 
C. reported that he had treated the veteran since 1971 for 
episodic difficulty breathing with associated wheezing sounds 
which had recently become worse.  The diagnoses were 
bronchial asthma and far-advance pulmonary tuberculosis.  

A chest X-ray in April 1976 showed increased bronchovascular 
markings and the impression was bronchitis but pulmonary 
congestion was to be ruled out.  

In June 1980, a chest fluoroscopy revealed asthma, and in 
September 1980 the veteran was hospitalized for chronic 
bronchitis. 

On VA examination in 1988, neither pulmonary tuberculosis nor 
bronchial asthma was found. 



Current Claim to Reopen 

Under 38 U.S.C.A. §§ 5108, 7105(c), a final Board decision 
subsumes all prior rating actions which addressed the issue 
on the merits and the claim may not thereafter be reopened 
and allowed on the same factual basis; rather new and 
material evidence must be presented to reopen the claim. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be  considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

Regardless of how the RO ruled on the question of reopening, 
the Board must determine whether new and material evidence 
has been submitted because the determination affects the 
Board's legal jurisdiction to reach the underlying claim. 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The current application to reopen the claim was received at 
the RO in May 2001. 

Additional Evidence since the Board Decision of July 1990

The additional evidence since the July 1990 Board decision 
includes duplicate copies of evidence previously on file, as 
well as a copy of a discharge summary of the veteran's 
hospitalization for chronic bronchitis in September 1980. 

On VA examination in October 1995, pulmonary fibrosis was 
diagnosed.  

In October 1996, the veteran testified that he suffered 
pulmonary tuberculosis while working at hard labor as a POW.  

In November 1996, Dr. C. stated that the veteran had episodic 
difficulty breathing and bronchial asthma was diagnosed.  

In September 1997, the veteran was hospitalized for bronchial 
asthma and pneumonia. 

In March 1998, Dr. M. reported that the veteran had been 
hospitalized in September 1997 for bronchial asthma and 
pneumonia.  

In May 2001, a chest X-ray revealed basal pneumonitis and 
senile pulmonary emphysematous changes.  

In January and March 2002, Dr. C. reported that his treatment 
records had been destroyed, but he had treated the veteran 
for difficulty breathing due to bronchial asthma.  

On VA examinations in March and April 2002, the diagnosis was 
bronchial asthma.  

In January 2004, Dr. M-E reported diagnoses of chronic 
pulmonary tuberculosis and bronchial asthma.  In April and 
May 2004, the physician reported that the veteran had been 
hospitalized in April 2004 for a cough of long duration and 
the pertinent diagnosis was bronchial asthma in exacerbation. 

The Board finds that the statements of Dr. C. that the 
veteran had episodic difficulty breathing and bronchial 
asthma, the report of hospitalization in 1997 for bronchial 
asthma, the diagnosis of bronchial asthma on VA examinations 
in March and April 2002, and the diagnoses of Dr. M-E of 
chronic pulmonary tuberculosis and bronchial asthma are new 
and material evidence. 



The evidence is new because it was not submitted previously 
and the evidence also is material because in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board finds that the evidence is new 
and material and serves to reopen the claim.

A Decision of the Merits of the Claim 

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection 
can also be granted for certain chronic diseases to include 
pulmonary tuberculosis if it was manifested to a compensable 
degree within three years of separation from active service.  
38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

Neither pulmonary tuberculosis nor bronchial asthma is a 
disease specific to a former POW under 38 C.F.R. § 3.307 for 
which there is a lifetime presumption of service connection. 

On the basis of the service medical records, in the absence 
of any clinical finding or diagnosis, neither pulmonary 
tuberculosis nor bronchial asthma was affirmatively shown to 
have had onset during service.  38 C.F.R. § 3.303(a). 

After service, pulmonary tuberculosis was first documented in 
1970 well beyond the three-year presumptive period after 
separation from service in 1946 for manifestation of 
pulmonary tuberculosis as a chronic disease under 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  And bronchial asthma was 
first documented in 1971.  

Where as here, the chronicity of pulmonary disease in service 
is not adequately supported, then continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  The record shows that after 
service pulmonary tuberculosis and bronchial asthma were 
first documented in 1970 and 1971, respectively, which is 
more than 24 years after service.  The absence of documented 
complaints of pulmonary disease from 1946 to 1970 weighs 
against the claim on the basis of continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  Also the lack of 
evidence of treatment bears on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997). 

As the sole evidentiary basis for continuity of 
symptomatology are the statements of the veteran and as there 
is no other evidence, lay or medical, of continuous 
symptomatology, the Board finds that the preponderance of the 
evidence is against continuity of symptomatology for either 
pulmonary tuberculosis or bronchial asthma under 38 C.F.R. 
§ 3.303(b).  38 U.S.C.A. § 5107(b).  

Also there is no favorable medical evidence that relates 
either pulmonary tuberculosis or bronchial asthma, each first 
documented after service, to service. 38 C.F.R. § 3.303(d).

For the foregoing reasons, the Board finds that pulmonary 
tuberculosis and bronchial asthma were not present during 
service, that pulmonary tuberculosis was not manifested 
within three years after service, and that pulmonary 
tuberculosis and bronchial asthma are otherwise unrelated to 
service based on continuity of symptomatology or when all the 
evidence, including that pertinent to service, is considered 
as the diseases were first diagnosed after discharge.

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claim, as articulated above, the 
preponderance of the evidence is against the claim. 
38 U.S.C.A. § 5107(b).

Service Connection for Diseases Specific to a Former POW 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110. 

If a veteran is a former POW and was detained or interned for 
not less than 30 days, and dysentery, malnutrition, including 
optic atrophy associated with malnutrition, pellagra, 
peripheral neuropathy, or peptic ulcer disease becomes 
manifest to a degree of at least 10 percent any time after 
such service, the disease shall be presumed to have been 
incurred in service, even though there is no evidence of it 
during service.  38 U.S.C.A. § 1112(b)(2); 38 C.F.R. 
§§ 3.307, 3.309(c).  

New and material evidence is not required to reopen the claim 
of service connection for a disease specific to a former POW 
under 38 U.S.C.A. § 1112(b).  Yabut v. Brown, 6 Vet. App. 79, 
83 (1993). 




Factual Background

Records of the Philippine Army, dated in October 1945, in 
March 1946, and September 1946 reveal no eye abnormality as 
visual acuity was 20/20, bilaterally.  The abdominal viscera 
were evaluated as normal.  There was no finding of dysentery, 
malnutrition to include optic atrophy, pellagra, peripheral 
neuropathy, or peptic ulcer disease.

In affidavits, dated in October 1945 and in January 1946, the 
veteran did not identify treatment for dysentery, 
malnutrition to include optic atrophy, pellagra, peripheral 
neuropathy, or peptic ulcer disease, during service.  

In December 1957 and again in March 1958, B.A. and M.V. 
reported that they had been POWs with the veteran who had had 
dysentery.  

In statements, dated in February and March 1959, and May 
1971, T.D.O. reported that the veteran was treated while a 
POW in the Bongbongan Copper Mine Hospital in April and May 
1943 by a Japanese physician at which time he had had amoebic 
dysentery.  

On VA examination in April 1971 the veteran reported that as 
a POW he had had dysentery.  On examination, visual acuity 
was 20/20 in each eye.  The diagnoses included a history of 
dysentery.  

In August 1987, Dr. H. reported that the veteran had been 
seen for several years for episodic epigastric pain and 
vomiting.  The pertinent diagnosis was chronic gastritis with 
hyperacidity.  

On VA examination in 1988, there was no evidence of dysentery 
or avitaminosis.  An upper gastrointestinal X-ray series was 
negative for ulcer disease.  

On VA examination in November 1996, there was no evidence of 
malnutrition or peptic ulcer by an upper gastrointestinal X-
ray series. 

In October 2001, Dr. C. reported that the veteran had 
bilaterally decreased visual acuity.  History included 
cataract surgery.  The diagnoses were optic atrophy and 
macular degeneration of the right eye and cataract of the 
left eye.  

In October 2001, Dr. C. reported that the veteran had chronic 
dysentery, optic atrophy associated with malnutrition, peptic 
ulcer disease, and peripheral neuropathy.  No examination 
findings were reported.  In January and March 2002, the 
physician reported that his treatment records had been 
destroyed.  The physician stated that the veteran often had 
numbness, burning pain, and tingling of the right lower 
extremity and he was given vitamin B for peripheral 
neuropathy, that the veteran had symptoms of a peptic ulcer, 
and that the veteran had loose bowel movements, bloody stool, 
and abdominal pain due to chronic dysentery.  

On VA examinations in March and April 2002, there was no 
clinical evidence of dysentery, malnutrition, pellagra, or 
peptic ulcer disease by an upper gastrointestinal series.  On 
eye examination, the findings were pseudophakia of the right 
eye, blurred vision secondary to astigmatism from right eye 
cataract surgery, and senile hypermature cataract of the left 
eye.  On neurology examination, peripheral neuropathy was not 
found.  

Dysentery

The record shows that a history of dysentery was noted on VA 
examination in 1971.  And in 2001 and 2002, Dr. C. reported 
that the veteran had chronic dysentery, but there was no 
evidence of malnutrition, anemia, general debility, or 
frequency of exacerbating symptoms that accompanied the 
report.  Earlier lay statements by B.A. and M.V. in 1958 and 
by T.D.O. in 1959 and 1971 that the veteran had dysentery 
while a POW do not constitute evidence because a lay person 
is not competent to offer an opinion on whether or not the 
veteran had a particular illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994).   



In contrast, on VA examinations in 1988, 1996, and 2002, 
which was conducted after Dr. C's report, there was no 
evidence of dysentery or malnutrition. 

Under 38 U.S.C.A. § 1112(b)(2) and 38 C.F.R. §§ 3.307 and 
3.309(c), there is a lifetime presumption of service 
connection for dysentery, if the disease is manifested to a 
degree of at least 10 percent disabling.  Under 38 C.F.R. 
§ 4.114, Diagnostic Code 7322, dysentery is rated as 
analogous to ulcerative colitis under Diagnostic Code 7323 
and the criteria for a 10 percent are malnutrition, anemia, 
and general debility, resulting in moderate impairment with 
infrequent exacerbations. 

As Dr. C.'s report was not accompanied by findings of 
malnutrition, anemia, and general debility and as no such 
findings were reported on VA examinations in 1988, 1996, or 
2002, the preponderance of the evidence is against the claim 
that dysentery, if present, is manifested to at least a 
degree of 10 percent disabling under Diagnostic Codes 7322 
and 7323, and the lifetime presumption for dysentery for a 
former POW does not apply. 

Malnutrition to Include Optic Atrophy

The record shows that in 2001 Dr. C. reported that the 
veteran had optic atrophy associated with malnutrition.  The 
record also shows that on VA examinations in 1996 and 2002, 
which was conducted after Dr. C's report, there was no 
evidence of malnutrition or optic atrophy associated with 
malnutrition.  

Under 38 U.S.C.A. § 1112(b)(2) and 38 C.F.R. §§ 3.307 and 
3.309(c), there is a lifetime presumption of service 
connection for malnutrition, including optic atrophy 
associated with malnutrition, if the disease is manifested to 
a degree of at least 10 percent disabling.  Under 38 C.F.R. 
§ 4.88b, malnutrition is rated as analogous to a nutritional 
deficiency under either Diagnostic Code 6313 or 6315 and the 
criteria for a 10 percent are a confirmed diagnosis with 
nonspecific symptoms such as decreased appetite, weight loss, 
abdominal discomfort, weakness, inability to concentrate, and 
irritability. 

As the diagnosis of malnutrition, including optic atrophy 
associated with malnutrition, was not confirmed on VA 
examination in 2002, the criteria for a 10 percent rating for 
malnutrition, including optic atrophy associated with 
malnutrition, have not been met, and the lifetime presumption 
for malnutrition, including optic atrophy associated with 
malnutrition for a former POW does not apply. 

Pellagra

The record shows that the only evidence pertaining to 
pellagra is the report of VA examination in 2002 in which 
there was no clinical evidence of pellagra.  As pellagra is 
not shown, the lifetime presumption for pellagra for a former 
POW does not apply.

Peripheral Neuropathy

The record shows that in 2001 and 2002 Dr. C. reported that 
the veteran had peripheral neuropathy manifested by a burning 
sensation, numbness, and tingling in a lower extremity.  On 
VA examination in 2002, after Dr. C's. report, peripheral 
neuropathy was not found on the neurological examination as 
the motor and sensory examinations were intact.  

Under 38 U.S.C.A. § 1112(b)(2) and 38 C.F.R. §§ 3.307 and 
3.309(c), there is a lifetime presumption of service 
connection for peripheral neuropathy, if the disease is 
manifested to a degree of at least 10 percent disabling.  
Peripheral neuropathy is rated under 38 C.F.R. § 4.124a as 
analogous to incomplete paralysis of the sciatic nerve under 
Diagnostic Code 8520.  The criterion for a 10 percent is mild 
incomplete paralysis.  In the absence of evidence of 
neurological deficit found by Dr. C., who reported only the 
veteran's symptoms, and in the absence of any evidence of 
neurological impairment on VA examination in 2002, the 
preponderance of the evidence is against the claim that 
peripheral neuropathy, if present, is manifested to at least 
a degree of 10 percent disabling under Diagnostic Code 8520, 
and the lifetime presumption for peripheral neuropathy for a 
former POW does not apply. 

Peptic Ulcer Disease

The record shows that in 2001 Dr. C. reported that the 
veteran had peptic ulcer disease.  The record also shows that 
on VA examinations in 1988, 1996, and 2002, peptic ulcer 
disease was not found on upper gastrointestinal X-rays.  As 
diagnostic testing fails to support the diagnosis of peptic 
ulcer disease, the Board finds that peptic ulcer is not shown 
and the lifetime presumption for peptic ulcer disease for a 
former POW does not apply.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a lung disability to include pulmonary 
tuberculosis and bronchial asthma is reopened to this extent 
only the appeal is granted.  On a merits determination, 
service connection for a lung disability to include pulmonary 
tuberculosis and bronchial asthma is denied.

Service connection for dysentery, malnutrition to include 
optic atrophy, pellagra, peripheral neuropathy, and peptic 
ulcer disease is denied.  


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


